DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.

Drawings
The proposed drawing correction filed on May 19, 2021 has been acknowledged and approved. The drawing correction sufficiently overcomes the drawing objections noted in the previous Office action.

 Specification
The proposed amendment filed on May 19, 2021 has been acknowledged and approved. The amendment sufficiently overcomes the disclosure informalities noted in the previous office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Peter Zacharias on May 26, 2021.
The application has been amended as follows: 
In claim 1, the last 3 lines:
Replace, “the driven clutch member being spaced apart from the overrunning clutch in a longitudinal direction of the axis of rotation” with the following paragraphs:
-- wherein the stuffer unit further comprises a support shaft which defines a longitudinal axis, 
wherein the dog clutch and the overrunning clutch are connected to the support shaft, and
wherein the overrunning clutch comprises an inner member connected to the support shaft, an outer member connected to the driving clutch member and coaxial with the inner member, and a one-way coupling mechanism disposed therebetween --.
In claim 2, line 4:
Replace “another” with -- the other --.
In claim 2, line 4:
Before “cam follower”, add -- the --.

In claim 2, line 6:
Before “angular”, delete -- the --.
In claim 4, line 1:
Replace “1” with -- 2 --.
In claim 5, line 1:
Replace “2” with -- 4 --.
In claim 6, line 4:
Before “one”, delete -- the --.
In claim 8, line 5:
Replace “another” with -- the other one --.
In claim 10, line 4:
Before “longitudinal”, delete -- the --.
In claim 12, line 3:
Replace “a” with -- the --.
In claim 13, line 3:
Replace “a” with -- the --.
Claim 17 is amended as follows:
17.  (Currently Amended) The agricultural baler according to claim 1, wherein is spaced apart from the overrunning clutch along the longitudinal axis.
Cancel claim 18.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious an agricultural baler comprising:… wherein the overrunning clutch comprises an inner member connected to the support shaft, an outer member connected to the driving clutch member and coaxial with the inner member, and a one-way coupling mechanism disposed therebetween, in combination with the rest of the claimed limitations.
None of the prior art of record, teaches the structural arrangement (as noted above) of the overrunning clutch for driving the fork assembly. The overrunning clutch provides a positive coupling between the driving clutch member and the driven clutch member (see para. 10 of the specification). Therefore, it is concluded by the Examiner that claim 1 and its dependents are allowable over the prior art of record.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        May 28, 2021